                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


CARSTON EXUM,                                        )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:19-CV-39-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court DENIES plaintiff's motion
for judgment on the pleadings [D.E. 17], GRANTS defendant's motion for judgment on the
pleadings [D.E. 20], AFFIRMS defendant's final decision, OVERRULES plaintiff's objections to
the M&R [D.E. 26], and DISMISSES this action.


This Judgment Filed and Entered on October 15, 2019, and Copies To:
Carston Exum                                         (Sent to 321 Coleman Ave. Rocky Mount, NC
                                                     27801 via US Mail)
Wanda D. Mason                                       (via CM/ECF electronic notification)
John E. Harris                                       (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
October 15, 2019                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
